DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgement is made of amendment filed on 07/08/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-12 were previously pending. Claims 1-12 have been amended. Claims 13-19 have been added. Claims 1-19 are currently pending.

Response to Arguments
The new amendments to claim 12 overcome the previous 101 rejection of claim 12, and as such, the 101 rejection of claim 12 has been withdrawn.


Allowable Subject Matter
Claims 1-12, 14-19 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Monaco on July 28, 2022.

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches the general concepts of deriving coverage maps of a plurality of networks, and determining the interference of each network coverage upon another.  For example, Sawai (US 2013/0315187) discloses calculating coverage of a secondary system from each of the secondary usage notes operating the secondary system on a frequency channel allocated to a primary system, and generating coverage information in a bitmap form.  A neighbor detection unit can calculate a logical conjunction of values of two pieces of coverage information for each block of the coverage information, and result in a bitmap in which only blocks of overlapping coverage have values other than 0 is derived. Sawai further discloses that the value of each block may indicate a power level of a wireless signal of the secondary system assumed in each block, thus making it possible to estimate not only the possibility of interference, but also the intensity of interference. While Sawai discloses generating interference maps of a particular secondary system with respect to a primary system, Sawai does not teach recording an estimate of a reception power level only for one or more individual grids of the gridded geographical range that are determined, based on the information, to be included in the radio wave reachable range of at least two of the plurality second wireless systems, wherein the recorded estimate of the reception power level of the plurality second wireless systems comprises an aggregate interference of the plurality of second wireless systems with respect to the first wireless system.  In other words, the claimed invention only records estimates of the reception power levels of the secondary wireless systems only for the coverage portions in which two or more second wireless systems overlap the primary system.  
Other prior arts, such as Uelk (US 2014/0057626), discloses generation of coverage maps for different mobile cellular networks, in which multiple secondary cellular network coverages overlap the same portions of a master cellular network coverage. Uelk further discloses detecting interference and adjusting the coverage map to display regions on the coverage map where interference is detected.  However, similarly to Sawai, Uelk, does not teach recording an estimate of a reception power level only for one or more individual grids of the gridded geographical range that are determined, based on the information, to be included in the radio wave reachable range of at least two of the plurality second wireless systems, wherein the recorded estimate of the reception power level of the plurality second wireless systems comprises an aggregate interference of the plurality of second wireless systems with respect to the first wireless system.  While the concept for performing logical conjunctions of a plurality of bitmaps is a well known mathematical technique in the art, the examiner has concluded that there is no obvious combination of prior art that teaches the claimed invention as a whole.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477